DETAILED ACTION
This office action is in response to the correspondence filed on 02/27/2019. This application is a 371 National Stage of PCT/JP2017/030226 which has foreign applications JP2016-172064 filed on 09/02/2016 and JP2017-074696 filed on 04/04/2017. Claims 1-23 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Saeki et al. (US Pub. No. 2018/0069874 A1) discloses detection of an attack against a communication network between devices, and improves information security of the communication network. While Saeki discloses a countermeasure node monitors the potential difference between two signal lines of the Controller Area Network (CAN), and detects a short circuit between the two signal lines if the potential difference is in a range indicating the characteristic of a short circuit attack, specifically, if the value of the potential difference read from the AD converter is a value in a predetermined range a fixed number of times or more in succession, the countermeasure node  considers that a short circuit has occurred between the two lines by a short circuit attack, it fails to disclose a first wire and a second wire connected to a common potential via respective first resistors, a first switch to be switched between closed and open states based on the binary information that is output by the communication processing unit, and bring the bus into different states by connecting either wire to one of two potentials depending on the comparison of the common potential, at least two communication devices including the at least one communication device with a switching control unit that switches if the abnormality detection unit has detected an abnormality, and bring the bus into a second state by connecting the first wire and the second wire via a second resistor as described in the claims.
Ujiie et al. (US Pub. No. 2017/0126703 A1) discloses an in-vehicle network system and vehicle communication method. While Ujiie discloses each communication path is constituted by two buses in a Controller Area Network (CAN), a transmitting node transmits a frame applies a voltage to two buses to generate a potential difference between the buses, conventionally, there a known technique in which, in a case where a message that is anomalous is transmitted to a CAN bus, a gateway device that connects buses detects the anomalous message and prevents the anomalous message from being transferred to any other bus to suppress an increase in the load on buses, it fails to disclose a first wire and a second wire connected to a common potential via respective first resistors, a first switch to be switched between closed and open states based on the binary information that is output by the communication processing unit, and bring the bus into different states by connecting either wire to one of two potentials depending on the comparison of the common potential, at least two communication devices including a communication device with a switching control unit that switches if the abnormality detection unit has detected an abnormality, and bring the bus into a second state by connecting the first wire and the second wire via a second resistor as described in the claims.
Suwatthikul et al. (NPL – "In-vehicle network level fault diagnostics using fuzzy inference systems." Applied Soft Computing 11.4 (2011): 3709-3719.) discloses in-vehicle network level fault diagnostics using fuzzy inference systems. While Suwatthikul discloses an experiment on pre-diagnosis of network level faults on Controller Area Network (CAN) by utilizing available network protocol signals, such as error frames, where result shows that the pre-diagnostic system can efficiently classify causes of error frames transmitted on a CAN bus, and identify “network health” which indicates healthiness of the network when being used for message communication, it fails to disclose a first wire and a second wire connected to a common potential via respective first resistors, a first switch to be switched between closed and open states based on the binary information that is output by the communication processing unit, and bring the bus into different states by connecting either wire to one of two potentials depending on the comparison of the common potential, at least two communication devices including a communication device with a switching control unit that switches if the abnormality detection unit has detected an abnormality, and bring the bus into a second state by connecting the first wire and the second wire via a second resistor as described in the claims. 
Therefore, the pending claims are allowed as the prior art of record does not disclose all the features including bringing the bus into different states by connecting either wire to one of two potentials depending on the comparison of the common potential, a communication device with a switching control unit that switches if the abnormality detection unit has detected an abnormality, and bring the bus into a second state by connecting the first wire and the second wire via a second resistor as described in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of detecting anomalies in Controller Area Networks (CAN).
Dagan; Tsvika et al. (US 20180025156 A1) 
Litichever; Gil et al. (US 20150020152 A1)
TAKADA; Hiroaki et al. (US 20170134358 A1)
Please see PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571)272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/KA SHAN CHOY/Examiner, Art Unit 2435  

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435